UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA
                                                              No. 07-cr-574 (RJS)
         -v-                                                       ORDER

BLAUDIN MEJIA,

                               Supervisee.



RICHARD J. SULLIVAN, Circuit Judge:

         As the Court previously ordered (Doc. No. 66), a status conference in this matter will

take place on Wednesday, May 19, 2021 at 3:00 p.m. via CourtCall videoconference. The Court

will email the parties directly with instructions for accessing the CourtCall conference. Members

of the public may monitor the proceedings through CourtCall’s public access audio line by using

the following credentials:

                Dial-in:             855-268-7844
                Access code:         32091812#
                PIN:                 9921299#

SO ORDERED.

Dated:          May 12, 2021
                New York, New York
                                                    ___________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
